                       Case 2:20-cv-06794-GW-PJW Document 1 Filed 07/29/20 Page 1 of 6 Page ID #:1



                                1 BUCHALTER
                                  A Professional Corporation
                                2 WILLMORE F. HOLBROW III (SBN: 169688)
                                  1000 Wilshire Boulevard, Suite 1500
                                3 Los Angeles, CA 90017-2457
                                  Telephone: 213.891.0700
                                4 Fax: 213.896.0400
                                  Email: wholbrow@buchalter.com
                                5
                                  Attorneys for Plaintiff
                                6
                                7
                                                           UNITED STATES DISTRICT COURT
                                8                         CENTRAL DISTRICT OF CALIFORNIA
                                                                WESTERN DIVISION
                                9
                          10 Rastaclat, LLC, a Delaware limited                     Case No. 2:20-cv-6794
                             liability company
                          11
                                          Plaintiff,
                          12
                                     vs.                                            COMPLAINT FOR DESIGN
                          13                                                        PATENT INFRINGEMENT
                             Drihp LLC, a Florida limited liability
                          14 company                                                [DEMAND FOR JURY TRIAL]
                          15                        Defendant.
                          16
                          17
                          18                              JURISDICTION, VENUE AND PARTIES
                          19                1.      This is an action for preliminary and permanent injunctive relief and
                          20 for damages arising from Defendant, DRIHP LLC, a Florida limited liability
                          21 company (hereinafter “Defendant”) violations of 35 U.S.C. § l et seq., §§ 271, 281
                          22 and 289 for patent infringement and unfair competition under the common law and
                          23 the laws of the State of California.
                          24                2.      This Court has jurisdiction over the subject matter of this action under
                          25 28 U.S.C. §§1338(a), 1338(b).
                          26       3.    Plaintiff RASTACLAT, LLC is a limited liability company organized

                          27 and existing under the laws of the State of Delaware with its principal place of
                          28 business at 4007 Paramount Blvd., #110 Lakewood, California 90712.
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    COMPLAINT FOR DESIGN PATENT INFRINGEMENT                                  Case No. 2:20-cv-6794
                                    BN 41406014v1
                       Case 2:20-cv-06794-GW-PJW Document 1 Filed 07/29/20 Page 2 of 6 Page ID #:2



                                1           4.      Plaintiff is informed and believes that at all times material hereto,
                                2 Defendant DRIHP LLC is a limited liability company of Florida with its principal
                                3 place of business located at 4700 Millenia Boulevard, Suite 400, Orlando, Florida
                                4 32839.
                                5           5.      This Court has personal jurisdiction over Defendant, as Defendant
                                6 does business in this judicial district, Defendant's conduct directly effects Plaintiff
                                7 which resides in this judicial district, Defendant directs marketing and advertising
                                8 in California, Defendant sells the accused infringing product throughout the United
                                9 States, including this judicial district, and this Court has long arm jurisdiction over
                          10 Defendant pursuant to California Civil Procedure §410.10 et seq.
                          11                6.      Venue is proper in this district under 28 U.S.C. §1391(a), in that the
                          12 Defendant is subject to personal jurisdiction in this District and under 28 U.S.C.
                          13 §1391(b) and (c) because a substantial part of the events giving rise to the claims
                          14 occurred in this District.
                          15                                    FIRST CAUSE OF ACTION
                                                             DESIGN PATENT INFRINGEMENT
                          16
                                            7.      Plaintiff is a well-known designer and manufacturer of bracelets in this
                          17
                                    District and other districts and is known in the marketplace as "Rastaclat."
                          18
                                            8.      Plaintiff has designed and created a unique bracelet, consisting of a
                          19
                                    bracelet portion, coming together with a connecting portion, which is terminated at
                          20
                                    two aglets.
                          21
                                            9.      Plaintiff is also the owner of U.S. Design Patent No. D873,165S, filed
                          22
                                    October 12, 2018 and issued January 21, 2020 (“’165 Patent”). The ‘165 Patent is
                          23
                                    valid and enforceable.
                          24
                                            10.     The Rastaclat bracelet incorporates several unique and distinctive
                          25
                                    designs, ornamentation and embellishments that, as a whole, have become the
                          26
                                    iconic and signature look of the Rastaclat bracelet.
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                 2
                                    COMPLAINT FOR DESIGN PATENT INFRINGEMENT                                 Case No. 2:20-cv-6794
                                    BN 41406014v1
                       Case 2:20-cv-06794-GW-PJW Document 1 Filed 07/29/20 Page 3 of 6 Page ID #:3



                                1           11.     For many years, Plaintiff has been manufacturing, distributing,
                                2 offering for sale and selling the Rastaclat bracelet, throughout the United States and
                                3 worldwide.
                                4           12.     Plaintiff has received extensive public exposure, publicity and
                                5 celebrity press and has achieved renown among the trade and the relevant public
                                6 throughout the United States and worldwide.
                                7           13.     Defendant, at various places throughout the United States, including,
                                8 but not limited to, via an interactive Internet website http://www.drihp.com
                                9 available to, used and accessed by, persons in this District, Defendant has been, and
                          10 is, offering or exposing for sale, and selling, one or more bracelets that infringe, or
                          11 otherwise violate Plaintiff’s exclusive rights in and arising from the ‘165 Patent.
                          12 Defendant identifies such infringing bracelets as Drihp Hemp Bracelets (See
                          13 Exhibit A attached hereto.)
                          14                14.     Defendant has been given notice of Plaintiff’s ‘165 Patent.
                          15                15.     Defendant has engaged in the acts herein complained of willfully,
                          16 deliberately, and with full knowledge of Plaintiff’s rights.
                          17                16.     Defendant will continue its wrongful activity unless enjoined by this
                          18 Court, and unless these activities are stopped, the damage to Plaintiff will be
                          19 irreparable.
                          20                                        PRAYER FOR RELIEF
                          21
                                            WHEREFORE, Plaintiff prays that this Court enter judgment as follows:
                          22
                                            1.      Finding that Defendant has infringed the ‘165 Patent and violated 35
                          23
                                    U.S.C. § l et seq., §§ 271, 281 and 289.
                          24
                                            2.      Ordering that Defendant and their officers, agents, servants, employees
                          25
                                    and attorneys and all persons in active concert or participation with any of the
                          26
                                    foregoing, be enjoined preliminarily during the pendency of this action and
                          27
                                    permanently thereafter from:
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                3
                                    COMPLAINT FOR DESIGN PATENT INFRINGEMENT                               Case No. 2:20-cv-6794
                                    BN 41406014v1
                       Case 2:20-cv-06794-GW-PJW Document 1 Filed 07/29/20 Page 4 of 6 Page ID #:4



                                1                   a.    Offering for sale, soliciting sales, or selling any products that
                                2 incorporates or is confusingly similar to Plaintiff's patented design; and
                                3                   b.    Infringing upon Plaintiff’s patented design.
                                4           3.      Ordering that Plaintiff is the exclusive owner of the patented design
                                5 and that such patent is valid and enforceable.
                                6           4.      Ordering that Defendant deliver to Plaintiff for destruction all signs,
                                7 products, advertisements, literature, and any other promotional material, which
                                8 feature the patented design or any other product confusingly similar to Plaintiff's
                                9 product.
                          10                5.      Ordering that Defendant account to Plaintiff for, and disgorge, all
                          11 profits Defendant has derived by reason of the wrongful acts described above.
                          12                6.      Granting an award of Defendant's profits as a result of Defendant's
                          13 aforesaid acts of infringement in violation of Plaintiff's rights.
                          14                7.      Granting an award of Plaintiff's costs, expenses and reasonable
                          15 attorneys' fees and other and further relief as is just and proper.
                          16
                          17 Dated: July 29, 2020                  /s/ Willmore F. Holbrow, III
                          18                                        Willmore F. Holbrow, III
                                                                    BUCHALTER
                          19                                        Attorneys for Plaintiff
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                 4
                                    COMPLAINT FOR DESIGN PATENT INFRINGEMENT                                 Case No. 2:20-cv-6794
                                    BN 41406014v1
                       Case 2:20-cv-06794-GW-PJW Document 1 Filed 07/29/20 Page 5 of 6 Page ID #:5



                                1                               DEMAND FOR JURY TRIAL
                                2
                                3           Plaintiff hereby demands a trial by jury of all claims triable by jury.
                                4
                                5
                                6 DATED: July 29, 2020                       BUCHALTER
                                                                             A Professional Corporation
                                7
                                8
                                                                             By: /s/Willmore F. Holbrow, III
                                9                                                 WILLMORE F. HOLBROW III
                          10                                                      Attorneys for Plaintiff

                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                5
                                    COMPLAINT FOR DESIGN PATENT INFRINGEMENT                                Case No. 2:20-cv-6794
                                    BN 41406014v1
                       Case 2:20-cv-06794-GW-PJW Document 1 Filed 07/29/20 Page 6 of 6 Page ID #:6



                                1                           EXHIBIT A
                                2
                                3
                                4
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                              EXHIBIT A
                                    BN 41406014v1
